DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in the Amendment filed 12/02/2020.
The rejections of record are withdrawn in view of Applicant’s amendments to claims 1 and 9.
However, claims 1-20 are rejected in view of newly cited Sekiguchi et al. (US 20170345685 A1), as set forth below.
Claim 7 is further rejected under 35 USC 112(b) as being indefinite. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 12/02/2020, with respect to claims 1and 9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Sekiguchi et al. (US 20170345685 A1) discloses a method of cleaning a substrate includes supplying, onto a substrate, a film-forming processing liquid including a volatile component and a polar organic material that forms a processing film on the substrate, volatilizing the volatile component such that the film-forming processing liquid solidifies or cures and forms the processing film on the substrate, supplying, to the processing film formed on the substrate, a peeling processing liquid that peels off the processing film from the substrate and includes a non-polar solvent [Abstract]. Further, Fig. 1C shows the processing film is divided into pieces by the peeling processing liquid [Fig. 1C]. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "another heating part" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1, from which claim 7 depends, does not recite “a heating part” to provide antecedent basis for “another heating part”. For the purposes of examination, the claim has be interpreted as “a heating part”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-10 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi et al. (US 20170345685 A1). 
1.    Sekiguchi discloses a substrate cleaning apparatus [Abstract; Figs. 3, 5A-5D] comprising:
a processing solution supply part 41/42/45a that supplies a processing solution containing solvent and solute, onto a substrate [Fig. 3, 5A; para. 0072-73, “top coating liquid supply source (45a)”];
a removal liquid supply part 41/42/45b that supplies a removal liquid onto said substrate [Fig. 3; para. 0073, “peeling processing liquid supply source (45b)”], and
a controller 4/15 that controls said processing solution supply part and said removal liquid supply part [para. 0062],
wherein said solvent has volatility [para. 0044-47], 

a solute component that is said solute contained in said particle retention layer or that is derived from said solute is insoluble or poorly soluble in said removal liquid [Fig. 1B-1C], and said solvent is soluble in said removal liquid [para. 0049; para. 0051],
said solute component contained in said particle retention layer has a property of being altered to become soluble in said removal liquid when heated to a temperature higher than or equal to an alteration temperature [para. 0047, “acrylic resin”], and
said particle retention layer is removed from said substrate under control of said controller 4/15 that, after said particle retention layer is formed on said substrate, controls said removal liquid supply part 41/42/45b to supply said removal liquid to said particle retention layer without undergoing a process of altering said solute component of said particle retention layer [para. 0089], said particle retention layer in which part of said solvent remains without volatilizing being divided into fine pieces by dissolving said solvent in said removal liquid while said particle retention layer is removed from said substrate [Fig. 1C, para. 0036; 0090].
As to the limitation, “said particle retention layer…being divided into fine pieces”, Fig. 1C shows the processing film is divided into pieces by the peeling processing liquid [Fig. 1C], which meets the claim limitation. 
2.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, further comprising:
a heating part that heats said particle retention layer [para. 0147],
wherein said controller controls said heating part to heat said particle retention layer up to a temperature lower than said alteration temperature before said removal liquid is supplied to said particle retention layer [para. 0147, “90℃”].
5.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, wherein

6.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, wherein
said processing solution supply part 41/42/45a supplies said processing solution that is heated up to a temperature lower than said alteration temperature, onto said substrate [Fig. 3, 5A; para. 0072-73, “top coating liquid supply source (45a)”]. 
7.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, further comprising:
another heating part that heats said substrate up to a temperature lower than said alteration temperature before or in parallel with the supply of said processing solution to said substrate [para. 0147].
8.   Sekiguchi discloses the substrate cleaning apparatus according to claim 1, further comprising:
a substrate holder 30 that holds a substrate [Fig. 3; para. 0065-67, 0069, 0071-72],
wherein operations from supplying said processing solution to said substrate to supplying said removal liquid to said substrate are performed while said substrate is held by said substrate holder [Fig. 3; para. 0072-73].
9.   Sekiguchi discloses a substrate cleaning method comprising:
a)    supplying a processing solution containing solvent and solute, onto a substrate [Fig. 3, 5A; para. 0072-73, “top coating liquid”], and
b)    supplying a removal liquid onto said substrate [para. 0089], wherein said solvent has volatility [para. 0044-47],
in said operation a), said processing solution transforms into a particle retention layer as a result of at least part of the solvent being volatilized from said processing solution supplied onto said substrate and causing said processing solution to solidify or harden [Fig. 1A-1B, para. 0033; para. 0044-47; para. 0089],

said solute component contained in said particle retention layer has a property of being altered to become soluble in said removal liquid when heated to a temperature higher than or equal to an alteration temperature [para. 0047, “acrylic resin”], and
after said operation a), said particle retention layer is removed from said substrate by performing said operation b) without undergoing a process of alternating altering said solute component of said particle retention layer [para. 0089], said particle retention layer in which part of said solvent remains without volatilizing being divided into fine pieces by dissolving said solvent in said removal liquid while said particle retention layer is removed from said substrate in said operation b) [Fig. 1C, para. 0036; para. 0090]. 
As to the limitation, “said particle retention layer…being divided into fine pieces”, Fig. 1C shows the processing film is divided into pieces by the peeling processing liquid [Fig. 1C], which meets the claim limitation. 
10.    Sekiguchi discloses the substrate cleaning method according to claim 9, further comprising: c) heating said particle retention layer up to a temperature lower than said alteration temperature, between said operation a) and said operation b) [para. 0147, “90℃”].
13.    Sekiguchi discloses the substrate cleaning method according to claim 9, wherein in said operation b), said removal liquid that is heated up to a temperature lower than said alteration temperature is supplied onto said substrate [para. 0147, “90℃”].
14.    Sekiguchi discloses the substrate cleaning method according to claim 9, wherein in said operation a), said processing solution that is heated up to a temperature lower than said alteration temperature is supplied onto said substrate [Fig. 3, 5A; para. 0072-73, “top coating liquid supply source (45a)”].

16.    Sekiguchi discloses the substrate cleaning method according to claim 9, wherein
operations from supplying said processing solution to said substrate to supplying said removal liquid to said substrate are performed while said substrate is held by a same substrate holder [para. 0083; para. 0089]
17.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, wherein
said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by replacing molecules of said solvent remaining between molecules of said solute component of said particle retention layer with said removal liquid [Fig. 1C, para. 0036; para. 0090].
18.    Sekiguchi discloses the substrate cleaning apparatus according to claim 1, wherein
said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by physical force received from said removal liquid [para. 0089-90]. 
19.    Sekiguchi discloses the substrate cleaning method according to claim 9, wherein
in said operation b), said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by replacing molecules of said solvent remaining between molecules of said solute component of said particle retention layer with said removal liquid [Fig. 1C, para. 0036; para. 0090].
20.    Sekiguchi discloses the substrate cleaning method according to claim 9, wherein
in said operation b), said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by physical force received from said removal liquid [para. 0089-90]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US 20170345685 A1), as applied to claims 1-2, 5-10 and 13-20 above, and further in view of Ito et al. (US 20130014786 A1).
3.    Sekiguchi discloses the substrate cleaning apparatus according to claim 2, wherein
said processing solution supply part supplies said processing solution to an upper face of said substrate held in a horizontal position [Fig. 3, 5A; para. 0072-73], and
said heating part heats said particle retention layer by supplying heated deionized water to a lower face of said substrate.
Sekiguchi discloses a volatilization promotion process of supplying nitrogen gas at a high temperature to the backside of the wager [para. 0147, Fig. 11], but fails to explicitly disclose: 
said heating part heats said particle retention layer by supplying heated deionized water to a lower face of said substrate.
However, Ito discloses a liquid process apparatus and method [Abstract], comprising:
[0136] As described above, in the example as shown in FIG. 18(a), the nozzle support arm 82q is provided for supporting the upward-facing nozzle (or top-plate cleaning liquid supply nozzle) 82c configured to supply the top plate cleaning liquid, such as the pure water or the like, from below, to the bottom surface of the top plate 32, as well as provided for supporting the nozzle (or process liquid supply nozzle) 82d configured to supply the process liquid used for the wafer W, from above, to the wafer W held by the substrate holding unit 21. In this case, when the nozzle 82d configured to supply the process liquid to the wafer W is directed downward, the nozzle 82c configured to supply the top plate cleaning liquid to the top plate 32 is directed upward. With this configuration, when the nozzle support arm 82q is 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the temperature of the wafer by supplying a nitrogen heat transfer medium to the wafer, of Sekiguchi, to include controlling the temperature of the wafer by supplying a water heat transfer medium to the wafer, of Ito, in order to control the temperature of the wafer, with expected results [Ito, para. 0136].  
4.    Sekiguchi discloses the substrate cleaning apparatus according to claim 2, wherein
said processing solution supply part supplies said processing solution to an upper face of said substrate held in a horizontal position [Fig. 3, 5A; para. 0072-73], and
said heating part heats said particle retention layer by supplying heated deionized water to the upper face of said substrate [Ito, para. 0136].  
11.    Sekiguchi discloses the substrate cleaning method according to claim 10, wherein
in said operation a), said processing solution is supplied to an upper face of said substrate held in a horizontal position [Fig. 3, 5A; para. 0072-73], and
in said operation c), said particle retention layer is heated by supplying heated deionized water to a lower face of said substrate [Ito, para. 0136].  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the temperature of the wafer by supplying a nitrogen heat transfer medium to the wafer, of Sekiguchi, to include controlling the temperature of the wafer by supplying a water heat transfer medium to the wafer, of Ito, in order to control the temperature of the wafer, with expected results [Ito, para. 0136].  
12.    Sekiguchi discloses the substrate cleaning method according to claim 10, wherein

in said operation c), said particle retention layer is heated by supplying heated deionized water to the upper face of said substrate [Ito, para. 0136].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show substrate cleaning methods and apparatus [Abstracts].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER REMAVEGE/ Examiner, Art Unit 1713                                                                                                                                                                                           

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713